Citation Nr: 1455402	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO. 07-30 345	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a thoracolumbar spine disability, to include degenerative joint disease (DJD).

2. Entitlement to service connection for a left knee injury.

3. Entitlement to service connection for a right wrist injury, to include carpal tunnel syndrome.

4. Entitlement to service connection for a right shoulder disability, to include DJD.


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney




ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1975, April 2003 to April 2004, and from February 2005 to June 2005.  He also had periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA) with the Air Force and Army Reserve/National Guard.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from March and May 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  The RO in Huntington, West Virginia certified the appeal to the Board.

The issue of entitlement to service connection for a right shoulder and left knee disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran received treatment on numerous occasions for low back pain and strains during service; his current lumbosacral complaints are diagnosed as DJD.

2. The most competent and probative evidence of record does not reflect that the Veteran has a current right wrist disability, to include carpal tunnel.





CONCLUSIONS OF LAW

1. The criteria for service connection for a chronic back disorder, presently diagnosed as thoracolumbar DJD, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for a right wrist disability, to include carpal tunnel, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Initially, the Veteran's claim for entitlement to service connection for a back disability is granted in this decision.  Further, the Veteran's claims for service connection for a right shoulder and left knee disability are remanded in this decision.  Therefore, no discussion of VA's duty to notify or assist is necessary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in August 2006 satisfied the duty to notify provisions with respect to the service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

The Veteran's claims were previously remanded in March 2013 in pertinent part to provide the Veteran a new VA examination.  Subsequently, a VA examination was conducted in October 2013.  The Board finds the examination obtained to be adequate in this case.  The examiner personally interviewed and examined the Veteran, fully reviewed the medical evidence of record, and provided a diagnosis supported by the medical record and adequate rationale.  While the Veteran's representative has questioned the competency of the examiner, the Board finds that the presumptions of competency and regularity are controlling.  Specifically, in a November 2014 brief, the Veteran's attorney noted that the VA examiner did not provide credentials when he signed his report.  The Veteran's attorney believes that absent his credentials, it is impossible to know if the examiner is competent to provide an examination.  However, absent a specific challenge to the examiner's competency, the Board will presume him to be competent to conduct an examination.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Further, the Board finds it highly unlikely, absent any specific evidence to the contrary, that the VA would permit someone other than a licensed health care professional to examine a patient in the regular course of business.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  

Additionally, the Veteran, through his representative, has challenged the adequacy of the examination on the grounds that the examiner did not conduct an EMG nerve conduction test.  However, as will be discussed in more detail below, the Board's March 2013 remand instruction was to conduct any medically "indicated" tests, to include an EMG.  As the Veteran denied any symptoms and reported that they had resolved following treatment in 2005, the examiner determined that an EMG test was not indicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical examination regarding the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board therefore also finds that the March 2013 remand instruction has been substantially completed.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Service Connection - General

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Other specifically enumerated chronic disorders, including arthritis and/or a psychosis, will be presumed to have been incurred in, or aggravated by, service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis (i.e. degenerative joint disease).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be competent.  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III. Service Connection - Thoracolumbar DJD

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

The Veteran has asserted that his current back disability, to include DJD, is the result of his military service.  Specifically, the Veteran has claimed that he has experienced back pain since a 1994 in-service injury.  Medical records, including the October 2013 VA examination report, reflect a current diagnosis of lumbar spine DJD.

Service treatment records dating from 1976 document complaints of, and show treatment for, low back pain, variously diagnosed as low back strain, backache, muscle spasm, and muscle strain.  A June 1976 treatment record indicates the Veteran was seen for low back pain.  He was again treated for back pain in November 1984 and into 1985.  In May 1995 he was placed on profile for a back condition.  Lastly, an August 2004 report reflects that the Veteran was treated for back pain, and had experienced recurrent back pain throughout his adult life.  This evidence clearly shows incurrence during service and the chronicity of the Veteran's back symptoms.

While the October 2013 VA examiner provided a negative opinion as to the relationship between the Veteran's back disability and service, the Board does not afford the opinion much probative value.  In support of his conclusion, the examiner stated that the Veteran's service treatment records do not document any ongoing chronic lower back conditions or problems.  Based on the evidence described, this is an inaccurate statement of the facts.  Service treatment records clearly demonstrate a pattern of low back problems throughout the Veteran's service.  As the examiner's opinion is not factually accurate, it is afforded less probative value than the Veteran's statements concerning the history of his back condition, as well as the service treatment records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion and review of the claims file does not automatically render an opinion persuasive).

In sum, service treatment records confirm that the Veteran complained of and was treated, on numerous occasions, for low back pain throughout his long military career; and the Veteran testified that he has suffered from back pain since service.  In addition, the Veteran has a current lumbar spine disorder; diagnosed as DJD.  As there is no probative evidence to the contrary, the Board accordingly finds that the criteria for a grant of service connection for thoracolumbar DJD are met.  38 C.F.R. § 3.303.

IV. Service Connection - Right Wrist Carpal Tunnel

The Veteran has asserted that he has a current right wrist disability, to include carpal tunnel, that is related to service.  Specifically, the Veteran alleges that he injured his wrist in 2005 working as a gate guard.  He further asserts that he was treated with pain killers and a splint at the time.

However, the competent medical evidence does not support finding that the Veteran has a current right wrist disability.  A December 2010 VA examination report reflects the Veteran's right wrist was normal upon examination.  The examiner indicated that the right arm pain the Veteran was experiencing at the time was unrelated to his initial "carpal tunnel" in 2005 but rather, was related to his neck and right shoulder problem.  The examination revealed no diminished reflexes, sensation, or motor skills.  The Veteran also denied any impact on his occupation at that time.  A second VA examination was conducted in October 2011.  The examination report reflects that the Veteran no longer reported any symptoms.  The report also reflects that the Veteran had full range of motion, normal grip strength, reflexes, sensation, and no functional loss of the right hand.  The examiner diagnosed carpal tunnel, resolved.  A final examination was conducted in October 2013.  The report of which reflects that the Veteran has no symptoms attributable to any peripheral nerve condition.  The report also reflects that muscle strength and sensation were normal, and no radicular nerve groups were impaired.  The examiner concluded that the Veteran did not currently have carpal tunnel.

It is well established that lay evidence may be competent to establish a diagnosis or provide a nexus opinion if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  A veteran is competent to report the circumstances of his service as well as visible injuries incurred during service.  38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has further explicitly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Veteran has contended that he experienced carpal tunnel of the right wrist in service and is entitled to service connection.  However, as described, the medical evidence does not support his claim.  The record instead reveals that the Veteran's right wrist was normal upon examination in 2010, 2011, and 2013.  Additionally, the Veteran denied any numbness or tingling of his extremities in a June 2008 private treatment report.  Moreover, the Veteran has not shown himself to possess the medical expertise necessary to diagnose carpal tunnel syndrome and relate it to service.

In sum, there is no objective clinical evidence of a diagnosed right wrist disability, to include carpal tunnel, at any point during the claim or sufficiently proximate. In the absence of proof of a disability there can be no valid claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that the Veteran complained of right wrist pain and that he believes it to be related to service.  However, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Veteran had a normal right wrist upon clinical examination in December 2010, October 2011, and October 2013 with no functional limitations noted.  He reported at the October 2011 and 2013 examinations that he no longer had symptoms and that his condition resolved with treatment in 2005.  Moreover, the December 2010 examiner indicated that his right arm pain was likely related to his neck and shoulder conditions.  Throughout the applicable period, there is no diagnosis of any right wrist disability nor is there any clinical opinion which causally relates a right wrist disability to service.

Based on the record as a whole, the Board finds that service connection for a right wrist disability, to include carpal tunnel syndrome, is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for thoracolumbar DJD is granted.

Entitlement to service connection for a right wrist injury, to include carpal tunnel syndrome, is denied.


REMAND

After review of the claims file, the Board finds that additional development is required prior to adjudication of the Veteran's right shoulder and left knee claims.

As discussed, the Veteran's claims were remanded by the Board in March 2013 in order to afford the Veteran a VA examination.  The record contains the October 2013 examination report, which reflects a negative nexus opinion for the Veteran's right shoulder.  In support of his opinion, the examiner stated that the Veteran's service treatment records were silent for treatment or right shoulder related injuries.  He also stated that the alleged 1990 injury was not to the AC joint area.

The Board finds this opinion to be inadequate for VA purposes.  Specifically, the examiner's conclusion is internally inconsistent and based on a factually inaccurate premise.  Service treatment records contain numerous treatment reports for the Veteran's right shoulder from December 1990 through March 1991.  Further, these records indicate that the AC joint was affected by the injury, as demonstrated by the March 1991 MRI report, which noted osteolysis near the AC joint.  Moreover, the examiner's statement that the Veteran did not experience an in-service injury does not conform to his subsequent statement concerning the location of the 1990 shoulder injury.  Remand is therefore required to obtain an adequate medical opinion as to the etiology of the Veteran's right shoulder DJD.

Additionally, the Board's March 2013 remand instructions also directed the RO to schedule the Veteran for a left knee examination.  While an October 2013 medical examination was conducted, it does not appear that his left knee was examined.  As such, remand is required to comply with the March 2013 remand directive requesting a VA examination for the Veteran's left knee.

Accordingly, the issue is REMANDED for the following action:

1. Request and obtain all outstanding treatment records for the Veteran from January 2012 to the present.  All attempts to obtain these records should be documented in the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his right shoulder disability.  The claims file, including a copy of this remand, should be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  The examiner should provide accurate and fully descriptive assessments of all symptoms.  After examination and review of all of the evidence, including the 1990-1991 service treatment records, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current shoulder disability began in service, was caused by service, or is otherwise related to service.

A complete rationale for all opinions must be provided.

3. Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his left knee disability.  The claims file, including a copy of this remand, should be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  The examiner should provide accurate and fully descriptive assessments of all symptoms and make any applicable diagnoses.  After examination and review of all of the evidence, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability began in service, was caused by service, or is otherwise related to service.

4. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5. When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


